DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 07/13/2021. Claims 1, 6, 10, 12 and 16 are amended. Claims 18-20 are canceled. Claims 21-22 are new. Claims 1-17 and 21-22 remain pending in the application.

Response to Arguments
In response to the Applicant’s argument (see page 6), with respect to the rejection of claims 12-17 under 35 U.S.C. 101, the rejection of claims 12-17 under 35 U.S.C. 101 has been withdrawn in view of the amendments made to the claims.

In response to the Applicant’s argument (see page 7), with respect to the rejection of claim 1 under 35 U.S.C. 103, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. PGPub 2015/0007065) in view of Han et al.  (U.S. PGPub 2019/0332946) is made in view of the amendments made to the claim. The combination of Krishnamoorthy and the new reference, Han, is now relied upon to teach all the features of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. PGPub 2015/0007065) in view of Han et al.  (U.S. PGPub 2019/0332946).

Regarding claims 1 and 12, Krishnamoorthy teaches A method for generating training content for completion of tasks, the method comprising: receiving, by one or more first servers of a first entity, from each client application of a plurality of client applications executing on respective client devices, interactions captured by the client application via an embedded browser of the client application; (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or 
classifying, by the one or more first servers, the interactions received from each client application into one or more tasks, each task of the one or more tasks including multiple interactions across one or more network applications of one or more second servers of a second entity; (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)
selecting, by the one or more first servers, for a first task of the one or more tasks, from the interactions classified into the first task, a subset of interactions to be 
However, Krishnamoorthy does not explicitly teach generating, by the one or more first servers, the training content including the subset of interaction, the training content configured to be transmitted to client applications to guide users of the client applications to perform the first task.
Han teaches generating, by the one or more first servers, the training content including the subset of interaction, the training content configured to be transmitted to client applications to guide users of the client applications to perform the first task. (Han, see fig. 7; paragraph 0075 where Regardless of how the one or more recommended movies are selected, the recommendation selection module 440 sends a message (generated training content) to the user's client device 110 identifying the movies. The message may identify the movies by name, include links to information about the 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy and Han to provide the technique of generating, by the one or more first servers, the training content including the subset of interaction, the training content configured to be transmitted to client applications to guide users of the client applications to perform the first task of Han in the system of Krishnamoorthy in order to provide efficient and satisfying user experience (Han, see paragraph 0003).

Regarding claims 2 and 13, Krishnamoorthy-Han teaches wherein the embedded browser is integrated into the client application. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, 

Regarding claims 3 and 14, Krishnamoorthy-Han teaches wherein at least one task of the one or more tasks is defined by a plurality of interactions across a plurality of network applications. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)

Regarding claims 4 and 15, Krishnamoorthy-Han teaches further comprising identifying, by the one or more first servers, based on the received interactions, a baseline identifying an amount of time for completing the task. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0024 where recorded user activity includes information 

Regarding claims 6 and 16, Krishnamoorthy-Han teaches wherein one or more of the interactions identify a network application, a time stamp and an action performed by a user of the client application that captured the interaction. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0024 where recorded user activity includes information related to at least one of: (1) a tab access sequence; (2) a tab switching sequence; (3) a tab closing sequence; (4) a tab active time; (5) a tab idle time;...a time spent on each web page (for example, from the recorded tab active time), a time for which the web page is idle (for example, a time for which a web page was not attended to by the user))

Regarding claims 21 and 22, Krishnamoorthy-Han teaches wherein the interactions captured by the client application comprise interactions recorded by the client application, and wherein the training content comprises a recorded example of performing the first task. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0031 where utilize any combination of the above-mentioned input features along with the user interaction data such as, but not limited to, which agent handled the dialogue, what the outcome was, interaction transfers (selected subset of interactions) if any and the like to predict likely user intents. The mined information enables the apparatus 200 to infer intent of a visitor for being present on the website. For example, the apparatus 200 may 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Han in view of Saimani et al. (U.S. PGPub 2020/0019420).

Regarding claim 5, Krishnamoorthy-Han teaches all the features of claim 1. However, Krishnamoorthy-Han does not explicitly teach further comprising identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time.
Saimani teaches further comprising identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time. (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in task completion indicating that the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, than the historical 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Han and Saimani to provide the technique of identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time of Saimani in the system of Krishnamoorthy-Han in order to provide improved assistance to users of applications (Saimani, see paragraph 0004).

Regarding claim 9, Krishnamoorthy-Han teaches all the features of claim 1. However, Krishnamoorthy-Han does not explicitly teach further comprising: receiving, by the one or more first servers, an indication from a second client application executing on a second client device, that a user session is taking more time than a baseline amount of time to complete the first task; and
transmitting, by the one or more first servers, the generated content package responsive to receiving the indication.
Saimani teaches further comprising: receiving, by the one or more first servers, an indication from a second client application executing on a second client device, that a user session is taking more time than a baseline amount of time to complete the first 
transmitting, by the one or more first servers, the generated content package responsive to receiving the indication. (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in task completion indicating that the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, than the historical activity data associated with the first user may be determined to exemplify an inefficient use of the application. The historical activity data associated with the first user may accordingly be associated in the predictive model with an actionable solution that is based on the activity data associated with the second user as part of the training process...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Han and Saimani to provide the technique of receiving, by the one or more first servers, an indication from a second client application .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Han in view of Faulhaber et al. (U.S. PGPub 2019/0156247). 

Regarding claim 7, Krishnamoorthy-Han teaches all the features of claim 1. However, Krishnamoorthy-Han does not explicitly teach further comprising removing content from the subset of interactions prior to transmitting the generated training content.
Faulhaber teaches further comprising removing content from the subset of interactions prior to transmitting the generated training content. (Faulhaber, see figs. 7-8; see paragraph 0096 where While the machine learning model is being trained, a user, via the user device 802, can access and retrieve the model metrics from the training metrics data store 865…to delete the ML training container 830 and/or to delete any model data stored in the training model data store 875...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Han and Faulhaber to provide the technique of removing content from the subset of interactions prior to transmitting the generated .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Han in view of Pennanen et al. (U.S. PGPub 2015/0005030).

Regarding claims 8 and 17, Krishnamoorthy-Han teaches all the features of claims 1 and 12. However, Krishnamoorthy-Han does not explicitly teach wherein the training content package is a first training content package, the method further comprising:
receiving, by the one or more first servers, feedback relating to the first training content package; and
generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold.
Pennanen teaches wherein the training content package is a first training content package, the method further comprising: (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters and/or to selecting training data for the machine learning algorithms for providing a more accurate summary of activities in future. Examples of machine learning algorithms, for activity monitoring 
receiving, by the one or more first servers, feedback relating to the first training content package; and (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters and/or to selecting training data for the machine learning algorithms for providing a more accurate summary of activities in future. Examples of machine learning algorithms, for activity monitoring include, but are not limited to, supervised or semisupervised classification algorithms such as neural networks, decision forest, and support vector machines. The feedback is provided as an input to the machine learning algorithms and is used to modify parameters and select training data for the machine learning algorithms)
generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold. (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Han and Pennanen to provide the technique of a first training content package, receiving, by the one or more first servers, feedback relating to the first training content package and generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold of Pennanen in the system of Krishnamoorthy-Han in order to improve the analysis and identification of the activities (Pennanen, see paragraph 0015).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Han in view of Garaventa (U.S. PGPub 2011/0197124).

Regarding clam 10, Krishnamoorthy-Han teaches all the features of claim 1. However, Krishnamoorthy-Han does not explicitly teach wherein the interactions captured by the client applications include an output to the Document Object Model rendered by the embedded browser.

It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Han and Garaventa to provide the technique of the interactions recorded by the client applications include an output to the Document Object Model rendered by the embedded browser of Garaventa in the system of Krishnamoorthy-Han in order to provide seamless accessibility functionalities to assistive technology users (Garaventa, see paragraph 0004).

Regarding clam 11, Krishnamoorthy-Han teaches all the features of claim 1. However, Krishnamoorthy-Han does not explicitly teach wherein the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser.
Garaventa teaches wherein the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Han and Garaventa to provide the technique of the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser of Garaventa in the system of Krishnamoorthy-Han in order to provide seamless accessibility functionalities to assistive technology users (Garaventa, see paragraph 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MENG VANG/Primary Examiner, Art Unit 2457